The Chancellor :
Motion by the defendant to dismiss-the bill for want of equity on its face.
The facts disclosed by the bill are these: About March 22, 1872, the defendant brought his suit in the law court at. Nashville against the complainants, “in an action to his-damage fifteen hundred dollars.” The summons was served upon one of the complainants on the 22d, and upon the-other, 25th March, 1872, and required them to appear on the first Monday in May, 1872. Complainants employed a. member of the Columbia bar to appear for them as their counsel, and gave him full and definite explanation of their defences, and relied upon him. From April, 1872, to March, 1873, said counsel repeatedly informed them that no steps had been taken by defendant in said suit. In March, 1873, complainants went to Texas, but wrote to their counsel, in July and December, 1873, inquiring about the case, and were informed in reply' that nothing had yet been done. In June, 1874, complainant N. B. was in Nashville, and then learned that the cause had been determined against complainants, and that, on February 11, 1874,1 the defendant had recovered a judgment against them for $794.45.
The records of the law court show that the case of Alcers-against Shepards remained on the appearance-docket until January term, 1873, when it was transferred to the trial-docket. There is a paper on the file which complainants, from its contents, presume was intended as a declaration, but it is neither indorsed as a declaration nor marked filed, nor does the appearance or rule-docket show any entry of the presentation or filing of such paper. In the caption of this paper the names of the complainants are mentioned, but the word used in the body of the paper is “ defendant,” unless a very indistinct mark in one place is treated as an “ s.” No plea or answer appears- in defence, nor any order directing the transfer of the case to the trial-docket. At the January, May, and September terms, 1873, of said *217court, tbe cause appears on the trial-docket, with the words-opposite, “ no papers ; ” but the pen is run through these-words on the docket of the September term, and below them are the words “judgment by default.” The minutes show that on September 18, 1873, the plaintiff appeared by attorney, and the defendants, being called, made default; whereupon a judgment nisi was taken, and a writ of inquiry awarded, returnable at that term. The writ was not executed until the January term, 1874, when, on February 11, 1874, the damages were assessed by a jury, and judgment, rendered as above.
The complainants insist that if defendant had any claim, whatever, it was against complainant C. A., and not against, complainant N. B., either as a principal with C. A. or as. his surety.
The complainants say that if their counsel had any notice of the proceedings, he fraudulently concealed it from-them, and they, although exercising due diligence, have-had no opportunity of making defence.
This bill is filed on March 28, 1876, and seeks relief upon-: two grounds:
1. Because the judgment at law is void, by reason of the-irregularities mentioned.
2. Because the manner in which the proceedings were-condueted, and the representations made to them by their counsel, operated as a fraud and surprise.
The bill shows that the law court had jurisdiction of the person of the defendants by regular service of process, and of' the subject-matter of suit. The position that the judgment is void is predicated upon the irregularities, or supposed irregularities, above detailed. But it is obvious that if this-court- should undertake to set aside judgments at law because the plaintiff chooses to let it stand on the appearance docket longer than he might, or neglects to see that the clerk marks his declaration as filed, or writes so badly that it is doubtful whether he ends his words in the plural with *218.an “ s,” or permits the clerk to write “ no papers ” opposite a case, or postpones executing his writ of inquiry, this court would have its hands full. It would perform the -duty devolved by law on the appellate court. Nay, it would undertake to do what the Supreme Court itself, upon appeal, will not do, — revei'se, not upon the merits, but for trifling irregularities of detail. This court has no power to supervise the proceedings of the law courts and settle the details of its practice. Bissell v. Bozman, 2 Dev. Eq. 154. The form of the record of a court of law is regulated by its own practice. To make such a record valid upon 'its face, when attacked in equity or collaterally, it is only necessary for it to appear that the court had jurisdiction of the subject-matter of the action, and of the parties, and that a judgment had in fact been rendered. All else Is form only. Maxwell v. Stewart, 22 Wall. 79 ; Greenlaw v. Kernehan, 4 Sneed, 371, 380; McGavock v. Bell, 3 Coldw. 512, 519 ; Martin v. Porter, 4 Heisk. 407, 416.
The manner in which the proceedings were conducted in the law court, instead of operating as a fraud and a surprise upon a diligent suitor, was, on the contrary, calculated in every way to favor him. The delay was such as to give the most ample opportunity to make and prepare any just defence, or to have enabled the defendants speedily to have dismissed the suit. There is not a particle of equity in this assumption of the bill.
The only real cause of complaint was in the representations made to complainants by their own counsel. But the bill does not connect the defendant with these representations. And, however culpably negligent, or even fraudulent, they may have been, they raise no equity against the ■defendant. The remedy is against the counsel.
If this court could rectify the errors or irregularities of the legal forum, there is a sufficient reason shown on the face of this bill for not interfering. The bill shows that the judgment complained of was recovered on February *219.11, 1874, and that the complainants learned the fact, and while one of them was at Nashville, in June, 1874. The remedy to rectify errors in the proceedings was by writ of ■error to the Supreme Court. And if the neglect of complainants’ own counsel was sufficient to deprive them of their day in court to make defence, the remedy was by writ of error coram nobis. They cannot be permitted to lie by until they have lost their legal remedies by their own neglect, and then come into this court. Parties can come into this court, after judgment at law, only when they have been deprived of a legal right by fraud, accident, or mistake, “unmixed with negligence or fault on their part.” Kearney v. Smith, 1 Yerg. 127 ; Thurmond v. Durham, 3 Yerg. 98.